DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/21 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 2, 4, 6-9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 require “attaching one or more surface mounted device to a cured printed circuit”.  The limitation “a cured printed circuit” is unclear and confusing as is the a cured printed circuit part of the circuit pattern from the “deposing a circuit pattern” step or a separate/different printed circuit?  It appears the cured printed circuit is part of the deposed circuit pattern, and this is the 
Claim 2 requires melting “to envelope the joint bonds and the circuit pattern of the assembled printed circuit”.  The term “envelope”, i.e. a noun for example a container, as used in the limitation is unclear and confusing.  It appears the melting is to envelop the joint bonds and the circuit pattern of the assembled printed circuit.  It is suggested to delete “envelope” and insert therein - - envelop - - to overcome this rejection.  This is the interpretation given the limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (U.S. Patent Application Publication 2014/0124257) in view of Nakao et al. (WO 2017/159456 with U.S. Patent Application Publication 2019/0053546 from the same patent family used as a translation) and Hunt et al. (WO 2019/020550).
Yoshihara discloses a method for adhesive circuit patterning (to form a flexible circuit body) comprising: deposing a circuit pattern (4 of 2) directly on a thermoplastic film (7 of 2) (i.e. considered a thermal film as the thermoplastic film is capable of when heated retaining heat and/or when further heated melting) by printing a conductive paste in a circuit pattern on the film to form a printed circuit (i.e. see paragraph 0049 wherein “… the wiring layer 4 can also be formed on a surface of the insulating film 7” teaching deposing the circuit pattern directly on the film); attaching one or more surface mounted device (17) to the printed circuit of the deposed circuit pattern to form an assembled printed 
As to the limitation in claim 8 of “cured printed circuit” and claim 13, Yoshihara does not expressly teach the printed conductive paste is cured wherein it is well understood in the same art conductive paste (for printing) comprises conductive particles in binder (i.e. considered adhesive) and the printed circuit is formed by curing the paste and including to form the printed circuit as stretchable in the flexible circuit body wherein the binder is elastomer as evidenced by Nakao (Paragraphs 0082, 0103, 0109, and 0142).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the printed conductive paste taught by Yoshihara is cured (i.e. curing a printed circuit pattern) as is conventional to cure the paste (i.e. the binder therein) to predictably form the printed circuit as evidenced by Nakao and including to form a stretchable cured printed circuit in the flexible circuit body wherein the binder is elastomer.
As to the limitation in claim 8 of to “reinforce joint bonds and the circuit pattern of the assembled printed circuit” and claim 12, Yoshihara teaches attaching/connecting one or more surface mounted device (17) to the printed circuit of the deposed circuit pattern to form an assembled printed circuit (as shown in Figure 3(B)) without expressly teaching how the attaching/connecting (i.e. “the terminals are connected to the wiring layer” see paragraph 0074) is performed (i.e. without expressly teaching the attaching/connecting includes joint bonds/bonding the one or more surface mounted device to the cured printed circuit).  It is further noted while Yoshihara teaches an insulating layer (8 of 2) of thermoplastic resin (Paragraph 0047) as least in other embodiments (e.g. Figure 2(C)) Yoshihara does not expressly describe the insulating layer (8 of 2) in the embodiment of Figures 3(B) and 3(A) of 

Regarding claim 9, Yoshihara teaches the thermal film is polymer film (Paragraph 0047).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara, Nakao, and Hunt as applied to claims 8, 9, 12, and 13 above, and further in view of Dixit (U.S. Patent 5,328,654) and Wu (CN 208410719 and see also the abstract and machine translation).  
Yoshihara, Nakao, and Hunt are each described above in full detail.  The references are silent as to drying the thermal film (e.g. liquid crystal polymer LCP) and the thermoplastic polyurethane film.  It is known in the art of manufacturing such films they are dried as taught by Dixit (Column 1, lines 43-68 and Column 4, lines 8-39) (while restrained to increase tensile properties and further) to prevent shrinkage and drive out moisture and Wu (See the abstract and machine translation) for dehumidification.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the thermal film and thermoplastic polyurethane hot melt film taught by Yoshihara as modified by Nakao and Hunt are dried, prior to deposing (i.e. during manufacture of the films), as is known in the conventional manufacturing of the film(s) as taught by Dixit (while restrained to increase .
Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara in view of Nakao, Hunt, Smith et al. (U.S. Patent Application Publication 2006/0169405), and optionally further Burrows et al. (U.S. Patent Application Publication 2016/0130471).
Yoshihara discloses a method for adhesive circuit patterning (to form a flexible circuit body) comprising: deposing a circuit pattern (4) directly on a thermoplastic film (7 of 2) by printing a conductive paste in a circuit pattern on the film to form a printed circuit; attaching one or more surface mounted device (17) to the printed circuit of the deposed circuit pattern to form an assembled printed circuit (Figure 3(B)); providing the assembled printed circuit on an elastomer (elastomer/elastic considered stretchable) substrate (lower 3) (Figure 3(B)); (regarding claim 2) placing another thermoplastic film (31) on the assembled printed circuit; and heating to/at a fluidization temperature/a melting point to fluidize (considered melting) (at least) the another thermoplastic film in a thermocompression bonding process to cover and enclose/envelop and thereby protect the assembled printed circuit (Figures 2(A), 2(B), 3(B), and 3(A) and Paragraphs 0030, 0044, 0047, 0049, 0050, 0062, 0063, 0066, 0073-0076, 0080, and 0132).
As to the limitation in claim 1 of “cured printed circuit” and claim 7, Yoshihara does not expressly teach the printed conductive paste is cured.  Nakao is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the printed conductive paste taught by Yoshihara is cured (i.e. curing a printed circuit pattern) as is conventional to cure the paste (i.e. the binder therein) to predictably form the printed circuit as evidenced by Nakao and including to form a stretchable cured printed circuit in the flexible circuit body wherein the binder is elastomer.

As to the limitations in claim 1 of “joint bonds” and claim 6, Yoshihara teaches attaching/connecting one or more surface mounted device (17) to the printed circuit of the deposed circuit pattern to form an assembled printed circuit (as shown in Figure 3(B)) without expressly teaching how the attaching/connecting (i.e. “the terminals are connected to the wiring layer” see paragraph 0074) is performed (i.e. without expressly teaching the attaching/connecting includes joint bonds/bonding the one or more surface mounted device to the cured printed circuit).  It is further noted while Yoshihara teaches an insulating layer (8 of 2) of thermoplastic resin (Paragraph 0047) as least in other embodiments (e.g. Figure 2(C)) Yoshihara does not expressly describe the insulating layer (8 of 2) in the embodiment of Figures 3(B) and 3(A) of attaching/connecting one or more surface mounted device to the printed circuit of the deposed circuit pattern to form an assembled printed circuit and melting the another thermoplastic film on the assembled printed circuit.  Hunt is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention attaching the one or more surface mounted device to the cured printed circuit as taught by Yoshihara as modified by Nakao is by attaching/connecting the one or more surface mounted device to the cured printed circuit (shown in Figure 2(B) of Yoshihara) with solder joint bonds (i.e. wherein the attaching includes bonding the one or more surface mounted device to the cured printed circuit) as is conventional and predictable attaching/connecting as evidenced by Hunt.  Thus, Yoshihara as modified by Nakao and Hunt teach melting the another thermoplastic film (31) on the assembled printed circuit and the thermoplastic film (7 of 2), wherein the thermoplastic film and the another thermoplastic film form a sandwich to cover and enclose/envelope/envelop and thereby protect the assembled printed circuit therebetween wherein the insulating layer (8 of 2) taught by Yoshihara is omitted/not present in the embodiment of Figures 3(A) and 3(B) as directly follows from that taught by 
As to the limitations in claim 1 of “melting at least the thermoplastic… …film on the assembled printed circuit and the stretchable substrate” and “attach the assembled printed circuit to the stretchable substrate” and in claim 2 of “wherein the melting at least the thermoplastic… …film includes  melting the another thermoplastic… …film”, Yoshihara does not expressly teach the thermoplastic film (7 of 2) (e.g. LCP see paragraph 0047) is melted during melting the another thermoplastic film (31), it being noted Yoshihara does not teach away from melting the thermoplastic film.  Yoshihara further teaches the thermoplastic film (7 of 2) is laminated to the stretchable substrate (lower 3, a thermoplastic elastomer film) by thermocompression bonding/heating and pressurizing (Paragraphs 0066 and 0080) without expressly teaching the thermocompression bonding melts the thermoplastic film (or particularly when the thermoplastic film is laminated to the stretchable substrate with respect to Figure 3).  It is known in the art (including to form a flexible circuit body) the thermoplastic film (52) (e.g. LCP) having one or more circuit elements (54) attached thereto melts along with the another thermoplastic film (18 a single layer of polymer to cover the one or more circuit elements) in a thermocompression bonding process to encapsulate the circuit elements therebetween to protect them 
As to the limitations in claim 1 of to “reinforce joint bonds and the circuit pattern of the assembled printed circuit” and in claim 2 of “to envelope the joint bonds and the circuit pattern of the assembled printed circuit”, Yoshihara as modified by Nakao, Hunt, and Smith teach melting at least the thermoplastic film on the assembled printed circuit and the stretchable substrate and the another thermoplastic film, wherein the thermoplastic film and the another thermoplastic film form a sandwich to cover and enclose/envelope/envelop the joint bonds and the circuit pattern of the assembled printed circuit and thereby protect the assembled printed circuit therebetween and further includes to reinforce joint bonds and the circuit pattern of the assembled printed circuit in a like manner to the same melting of films (to likewise cover and enclose/envelope/envelop the joint bonds and the circuit pattern) in the instant invention results in the same.

As to the limitation in claim 1 of “thermoplastic polyurethane hot melt film”, Yoshihara does not expressly teach the thermal adhesive film (7 of 2) is thermoplastic polyurethane hot melt film, it being noted Yoshihara is not limited to any particular polymer suggesting a number of thermoplastics (Paragraph 0047) wherein Smith evidences both the thermoplastic film and another thermoplastic film are known to comprise the same thermoplastic (Abstract) and Hunt (Figures 4A-4C and Paragraphs 0252 and 0258) evidences the (stretchable) thermoplastic (430) on which the circuit pattern (410) is deposed and one or more surface mounted device (402) attached comprises thermoplastic polyurethane and the conformal coating (440) configured to encapsulate the assembled printed circuit comprises urethane, and optionally further Burrows (Paragraphs 0001, 0021, and 0043) evidences the (stretchable) thermoplastic on which the circuit pattern is deposed comprises thermoplastic polyurethane such as where significant stretching is required.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the thermoplastic film in Yoshihara as modified by Nakao, Hunt, and Smith is the same polymer as the another thermoplastic film (i.e. a thermoplastic .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara, Nakao, Hunt, Smith, and optionally further Burrows as applied to claims 1, 2, 6, and 7 above, and further in view of Wu.  
Yoshihara, Hunt, Smith, Nakao, and Burrows are each described above in full detail.  The references are silent as to drying the thermoplastic polyurethane film(s).  Wu is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the thermoplastic polyurethane hot melt film(s) taught Yoshihara as modified by Nakao, Hunt, Smith, and optionally further Burrows are dried, prior to deposing (i.e. during manufacture of the films), as is known in the conventional manufacturing of the film(s) as taught by Wu for dehumidification (and thereby considered to result in to prevent shrinkage and drive out moisture in a like manner to drying the film(s) in the instant invention results in the same).

Response to Arguments
Applicant's arguments filed 9/22/21 have been fully considered but they are not persuasive.
In view of the amendments filed on 9/22/21 the previous rejections as set forth in the Office action mailed on 5/21/21 are withdrawn.  The claims as amended are fully addressed above.  
Applicants argue, “As shown in Fig. 1 (A) of Yoshihara, there is an insulating layer 8 on the wiring layer 4 thus preventing “the thermal film and the thermoplastic polyurethane hot melt film form a sandwich” as claimed.”.
This argument is not persuasive wherein the thermal film (7 of 2) and the thermoplastic polyurethane hot melt film (31) form a sandwich with the assembled printed circuit (4 of 2, any portions 
Applicants further argue, “With respect to claim 9, Yoshihara teaches thermoplastic polyimides for the insulating film 7 (see paragraph [0047]). As is well-known, thermoplastic polyimides are not thermoplastic polyurethane (TPU) or polymer film as recited. The thermoplastic polyimides have melting temperatures around 350 degrees. This range of temperature is detrimental to surface mount devices which can suffer from damage due to heat for temperatures around 220 degrees.”.
This argument is not persuasive including wherein the claims are not commensurate in scope with this argument as none of the claims require the one or more surface mounted device “can suffer from damage due to heat for temperatures around 220 degrees” and further there is no evidence of record that the one or more surface mounted device taught by Yoshihara can suffer from damage due to heat for temperatures around 220 degrees. As set forth above Yoshihara is not limited to any particular polymer suggesting a number of thermoplastics (Paragraph 0047) including other than thermoplastic polyimides (although it is noted thermoplastic polyimide film is polymer film so the limitation of claim 9 in any case is met) wherein (regarding claim 1) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the thermoplastic film in Yoshihara as modified by Nakao, Hunt, and Smith is the same polymer as the another thermoplastic film (i.e. a thermoplastic polyurethane hot melt film) as a simple substitution of one known thermoplastic resin for the thermoplastic film to achieve predictable results as evidenced by Smith and Hunt and optionally further Burrows to withstand significant stretching.
Applicants further argue, “Moreover, claim 1 recites that the thermoplastic polyurethane hot melt film protects and reinforces the joint bonds and the circuit pattern of the assembled printed circuit. That is, the same layer which includes the circuit pattern and surface mounted devices protects the 
This argument is not persuasive wherein the thermoplastic film (7 of 2) taught by Yoshihara as modified by Nakao, Hunt, Smith, and optionally further Burrows, i.e. the same layer which includes the circuit pattern and surface mounted devices, protects and reinforces (at least one side of in a like manner to the same in the instant invention) the joint bonds of the one or more surface mounted device and the circuit pattern included thereon at least as a function of structurally being present on one side of the joint bonds and the circuit pattern. 
Applicants further argue, “With respect to claim 2, the insulating layer 8 prevents enveloping the joints bonds of the surface mounted devices and the circuit pattern between the another thermoplastic polyurethane hot melt film and the thermoplastic polyurethane hot melt film as claimed and discussed herein.”.
This argument is not persuasive wherein melting the another thermoplastic film (31) and the thermoplastic film (7 of 2) as taught by Yoshihara as modified by Nakao, Hunt, Smith, and optionally further Burrows covers and encloses/envelopes/envelops the assembled printed circuit (including at the joint bonds and the circuit pattern) between the another thermoplastic film and the thermoplastic film wherein the insulating layer (8) is omitted/not included for the reasons as set forth above in the rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746